DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/20, 12/16/20, 4/14/22 were filed on 6/17/20, 12/16/20, 4/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 6/17/20 are accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 07-245839).
	Regarding claims 1, 2, and 4, Kato discloses an protector body “11” (electric wire holding structure) comprising: an electric wire accommodation portion “11c” (electric wire routing groove portion) in which an electric wire is housed, 5wherein the electric wire routing groove portion includes: a bottom portion “11a”; a pair of side plate portions “11b” (side wall portions) that are erected from the bottom portion and are provided facing each other; and electric wire locking plate portions “11f” (locking pieces) that protrude from the side plate portions in directions in 10which the locking plate portions approach each other and are formed with a gap through which the electric wire is passed between distal ends of the locking plate portions, wherein each of the side wall portions includes slits “11i” (low edge portions) that are provided on both side of the locking plate portions, and wherein the slits is formed such that a length from the bottom portion to 15the slits is smaller than a length from the bottom portion to the locking plate portions; wherein slits (recesses) are formed on the both sides of the locking plate portions in the side plate portions, so that the slits (low edge portions) are provided on the both sides of the locking plate portions; 25wherein slits are formed on the both sides of the locking plate portions in the low edge portion in at least one of the side plate portions, so that a flexible arm including the locking plate portions at an end of the flexible arm is formed ([0016]-[0018] and Fig. 1).

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al (EP 2892089).
Regarding claims 1-3 and 5, Ogasawara et al discloses a bus bar module “1” comprising: an accommodation part “2” (case) that is assembled to a battery stack “10” (battery assembly) including a plurality of batteries (single cells); and a bus bar ”3” that is supported by the accommodation part and that is electrically connected and fixed to electrodes of the batteries of the battery stack, wherein an electric wire routing part “9-5” (electric wire holding structure) is provided in the accommodation part, the electric wire routing part comprising: an electric wire routing groove portion in which an electric wire “5” is housed, 5wherein the electric wire routing groove portion includes: a bottom portion; a pair of side wall portions that are erected from the bottom portion and are provided facing each other; and protruding parts “16” (locking pieces) that protrude from the side wall portions in directions in 10which the protruding parts approach each other and are formed with a gap through which the electric wire is passed between distal ends of the protruding parts, wherein each of the side wall portions includes low edge portions (see Fig. 4(a)) that are provided on both side of the locking pieces, and wherein the low edge portion is formed such that a length from the bottom portion to 15the low edge portion is smaller than a length from the bottom portion to the protruding parts; wherein recesses (see Fig. 4(a)) are formed on the both sides of the protruding parts in the side wall portion, so that the low edge portions are provided on the both sides of the protruding parts; wherein a guide portion that gradually inclines toward the bottom portion and toward the protruding parts is formed at an end of the recess on a side opposite to the locking piece ([0023],[0038],[0050] and Figs. 3, 4(a), & 4(b) below).  Examiner’s note:  although the side wall portions are not shown in the sectional views shown in Figs. 4(a) & 4(b), the protruding parts “16” are necessarily formed and supported on the side wall portions based upon the plan view shown in Fig. 3.  2530

[AltContent: textbox (bottom portion)][AltContent: arrow][AltContent: textbox (lower edge portion / recesses)][AltContent: textbox (guide portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    741
    1017
    media_image1.png
    Greyscale


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al (JP 2017-199500) using (US 2019/0109423) as an equivalent English translation.
Regarding claims 1-3 and 5, Shimoda et al discloses a connection module “20” comprising: a bus bar holding portion “30” (case) that is assembled to an energy storage element group “10” (battery assembly) including a plurality of energy storage elements (single cells); and a bus bar ”40” that is supported by the bus bar holding portion and that is electrically connected and fixed to electrodes of the of the energy storage elements, wherein an electric wire holding structure is provided in the bus bar holding portion, the electric wire holding structure comprising: a wire receiving groove “36” (electric wire routing groove portion) in which an electric wire “25” is housed, 5wherein the wire receiving groove includes: a bottom portion “35”; a pair of groove wall portions “37” (side wall portions) that are erected from the bottom portion and are provided facing each other; and locking pieces that protrude from the groove wall portions in directions in 10which the locking pieces approach each other and are formed with a gap through which the electric wire is passed between distal ends of the locking pieces, wherein each of the groove wall portions includes low edge portions that are provided on both side of the locking pieces, and wherein the low edge portion is formed such that a length from the bottom portion to 15the low edge portion is smaller than a length from the bottom portion to the locking pieces; wherein recesses are formed on the both sides of the locking pieces in the groove wall portion, so that the low edge portions are provided on the both sides of the locking pieces; wherein a guide portion that gradually inclines toward the bottom portion and toward the locking pieces is formed at an end of the recess on a side opposite to the locking piece ([0032],[0034], [0039],[0040] and Fig. 5 below).  
[AltContent: textbox (guide portion)][AltContent: arrow][AltContent: textbox (lower edge portions / recesses )][AltContent: textbox (locking pieces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    720
    1014
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729